In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 26, 1997, as granted the defendant’s cross motion for leave to serve an amended answer asserting an affirmative defense of release.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the defendant’s cross motion for leave to serve an amended answer in order to assert an affirmative defense of release (see, CPLR 3025 [b]; Edenwald Contr. Co. v City of New York, 60 NY2d 957). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.